Citation Nr: 0200719	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for retinal 
detachment repaired by scleral buckle with visual acuity of 
20/30 in the right eye and 20/25 for the left eye.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO that denied a compensable rating for the veteran's service 
connected bilateral retinal detachment repaired by scleral 
buckle.  In September 2001, the veteran appeared and gave 
testimony at an RO hearing before the undersigned Board 
member.  A transcript of this hearing is of record.  

At the September 2001 hearing the veteran indicated that he 
wished to claim service connection for headaches as secondary 
to his bilateral retinal detachment.  This issue has not been 
developed and certified for appeal and it is referred to the 
RO for appropriate action.  Only the issue of entitlement to 
a compensable rating for bilateral retinal detachment 
repaired by scleral buckle is before the Board for appellate 
consideration at this time.  


REMAND

The veteran asserts that his bilateral retinal detachment 
repaired by scleral buckle has resulted in loss of peripheral 
vision, blurred and diminished vision, and abnormalities in 
perception of color which warrant the assignment of a 
compensable rating for his service connected eye disability.  

Service medical records reveal that the veteran sustained 
spontaneous retinal detachments in September 1989.  The 
veteran underwent surgical correction via by scleral buckle 
reattachment that same month.  

In a rating action of September 1995, the RO granted service 
connection for bilateral retinal attachment repaired by 
scleral buckle.  A noncompensable evaluation was assigned for 
this disability, effective from December 1, 1994.  

On a private examination of the veteran's eyes conducted in 
December 1998, he was noted to complained of decreased near 
visual acuity when reading with glasses.  He also stated that 
he got tired after reading for awhile.  No changes in distant 
visual acuity were reported.  Evaluation was positive for 
floaters and problems with depth perception were noted.  The 
retinae were attached, but conjunctival scarring bilaterally 
of the due to treatment was noted.  Corrected distant visual 
acuity was 20/30 in the right eye and 20/25 in the left eye.  
Corrected near visual acuity was 20/30 in the right eye and 
20/50 in the left eye.  

On a VA eye examination conducted in August 2000, the veteran 
complained of diminished vision, worse on the right.  Current 
correctable visual acuity was 20/30 bilaterally.  Scattered 
vitreous floaters were noted.  Fundoscopic evaluation 
demonstrated moderate retinal pigment epithelium mottling in 
the right macula as well as macula atrophy.  Peripheral 
retinal examination demonstrated reattachment of the retinae 
360-degree status post scleral buckling surgery, with cyro 
scars noted peripherally.  No retinal detachment was noted.  
The examiner commented that the veteran had had excellent 
results following bilateral retinal detachment repair.  He 
was said to have underlying moderately high myopia, which was 
a known risk factor of spontaneous retinal detachment.  His 
vision was said to be correctable to 20/30 in the right eye 
and 20/25 in the left eye.  

On a privately conducted eye examination conducted in 
September 2001, the veteran complained of an inability to 
focus well with his current lenses over the previous 4 to 5 
months.  He also said that his distant vision was blurred.  
Corrected vision was said to be 20/30 bilaterally.  The 
retinae were again noted to be fully reattached.  

In a September 2001 statement, W.C. Conrad, M.D., said that 
inorder to obtain information regarding the veteran's visual 
field, the veteran would need to have a long visual field 
test.  

During the September 2001 hearing at the RO, the veteran 
stated that he did not believe that his most recent VA eye 
examination was adequate to determine the current severity of 
his service connected eye disability.  He said that his eye 
problem caused headaches after reading for a short time.  In 
addition, he said that his eye disorder resulted in loss of 
peripheral vision, blurred and diminished vision, and 
abnormal color perception.

The veteran's bilateral retinal detachment repaired by 
scleral buckle is currently evaluated as noncompensable under 
the provisions of 38 C.F.R. § 4.84 Diagnostic Code 6008 
(2001).  Under the provisions of Diagnostic Code 6009 
evaluations for detachment of the retina under Diagnostic 
Code 6008 in chronic form are rated from 10 to 100 percent 
under the criteria for impairment of visual acuity or field 
loss, pain, rest-requirements or episodic incapacitating, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  38 C.F.R. § 4.84(a) 
Diagnostic Codes 6008, 6008 (2001).

Localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated, enlarged or 
diminished image, unilateral or bilateral, are evaluated as 
10 percent disabling. 38 C.F.R. § 4.84(a) Diagnostic Code 
6011 (2001).  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 
(2001).  Vision in one eye of 20/200 and in the other eye of 
20/40 shall be rated as 20 percent disabling.  Vision in one 
eye of 10/200 and in the other eye of 20/40 shall be rated as 
30 percent disabling. 38 C.F.R. § 4.84(a) Diagnostic Code 
6077.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2001).  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialist.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine except when contraindicated.  Fundoscopic and 
ophthalmologic findings must be recorded.  38 C.F.R. § 4.75 
(2001).  

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76. (2001).  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Changes to the Code of Federal Regulations were also made in 
response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Based on the aforementioned changes in the law 
and regulations, the RO should assure compliance thereto.  In 
an effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the Veterans Claims Assistance Act of 2000.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to a compensable 
rating for his service connected eye disability.  
Specifically, competent medical evidence should be submitted 
showing that this disability has increased in severity.  

Secondly, the Board notes that during the September 2001 
hearing before the undersigned Board member, the veteran 
indicated that he received annual evaluations of his eyes and 
visions from a private health care provider, identified as 
Eyesight Associates.  The evidence currently of record 
includes reports of such examinations conducted in December 
1998 and September 2001.  In our opinion, copies of all such 
evaluations of the veteran's eyes and vision conducted by 
Eyesight Associates are potentially relevant to the issue of 
an increased rating for the veteran's service connected eye 
disability and such should be associated with the claims 
folder prior to further appellate consideration of the 
veteran's current claim.  

Third, while the veteran was last afforded a VA eye 
examination in August 2000, he has asserted that this 
evaluation was inadequate to determine the current degree of 
severity of his service connected eye and vision disability. 
Given this assertion and in view of the nature of this case, 
the Board believes that a further VA eye examination would 
assist in clarifying the current nature and extent of the 
veteran's service connected eye disability.  

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655 (2001).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 are completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard, the RO should contact the 
veteran and inform him of the types of 
documentation that can serve as 
evidence in regard to her current 
claims.  

2 The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of any other health care 
providers, VA and non-VA, who have 
treated him for his service connected 
eye disability in recent years.  If 
and when the veteran responds and 
provides any necessary authorizations, 
the RO should contact the named health 
care providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are 
not already of record.  These records 
should include copies of all clinical 
records documenting all treatment or 
evaluations of the veteran's eyes and 
vision conducted at any time by the 
health care provider identified as 
Eyesight Associates.  All records 
obtained should be associated with the 
claims folder.  

3 Then, the veteran should be afforded a 
VA examination by an ophthalmologist 
to determine the current degree of 
severity of his service connected eye 
disability.  The examination should be 
conducted under the criteria set forth 
at 38 C.F.R. Part 4, §§ 4.75 through 
4,84 with specific reference to the 
possible applicability of the criteria 
set forth in Diagnostic Codes 6008, 
6009, 6011, 6067-6079, and 6080.  The 
claims folder must be made available 
to the examining physician prior to 
the examination so that the pertinent 
clinical findings can be reported in 
detail.  The examiner should state 
that the clinical records have been 
reviewed in the examination report.  
Any necessary special studies, to 
include a long visual field test, 
should be conducted.  All pertinent 
clinical findings should be reported 
in detail, especially in regard to 
visual acuity, and the presence or 
absence of impairment of visual 
fields, eye pain, rest requirements, 
episodic incapacity, and/or active 
pathology.

4. The RO should ensure that all 
requested development has been 
completed to the extent reasonably 
possible.  If actions taken are 
deficient, appropriate corrective 
action should be undertaken.  

5. When all requested development has 
been completed to the extent feasible, 
the RO should review the additional 
evidence and readjudicate the 
veteran's claims for an increased 
rating for bilateral retinal 
detachment repaired by scleral buckle.  
If the benefit sought is not granted, 
the case should be returned to the 
Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  

No action by the appellant is required until he receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the provisions of the VCAA.  By this remand, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




